              Case 4:18-cv-07543-DMR Document 17 Filed 02/26/19 Page 1 of 2




 1 MARC R. JACOBS (SBN 185924)
     mjacobs@mrllp.com
 2 MICHELMAN & ROBINSON, LLP
     10880 Wilshire Blvd., 19th Floor
 3   Los Angeles, CA 90024
     Telephone: (310) 299-5500
 4   Facsimile:    (310) 299-5600
 5 Attorneys for Defendant
     KYC INSURANCE SERVICES, LLC
 6
 7
 8
 9
10                                    UNITED STATES DISTRICT COURT
11                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
12
13
14 ABANTE ROOTER AND PLUMBING, INC.,                      Case No.: 4:18-cv-7543-DMR
     individually and on behalf of others similarly
15   situated,                                            JOINT NOTICE OF SETTLEMENT

16                  Plaintiff,                            Date Filed: December 14, 2018

17                               v.                       Trial Date: None Set

18 KYC INSURANCE SERVICES, LLC; DOES 1
     through 10, inclusive,
19
                    Defendant.
20
21
22
23
24
25
26
27
28
                                                      1
                                        JOINT NOTICE OF SETTLEMENT
              Case 4:18-cv-07543-DMR Document 17 Filed 02/26/19 Page 2 of 2




 1          The parties wish to inform the Court that they have reached a settlement in the above-referenced
 2 case. Once the formal settlement agreement has been fully executed, Plaintiff will file a Notice of Voluntary
 3 Dismissal of the entire action.
 4
 5    Dated: February 26, 2019                               LAW OFFICES OF TODD M.
                                                             FRIEDMAN, P.C.
 6
 7                                                    By:    /s/ Adrian R. Bacon
                                                             TODD M. FRIEDMAN
 8                                                           MEGHAN E. GEORGE
                                                             ADRIAN R. BACON
 9                                                           Attorneys for Plaintiff
                                                             ABANTE ROOTER AND PLUMBING,
10                                                           INC.
11
12    Dated: February 26, 2019                               MICHELMAN & ROBINSON, LLP

13
                                                      By:    /s/ Marc R. Jacobs
14                                                           MARC R. JACOBS
15                                                           Attorneys for Defendant
                                                             KYC INSURANCE SERVICES, LLC
16
17                       ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1

18          I, Marc R. Jacobs, attest that the concurrent in the filing of this Joint Notice of Settlement has

19 been obtained from the other signatory.
20
21
                                             /s/ Marc R. Jacobs
22                                             Marc R. Jacobs
23
24
25
26
27
28
                                                        2
                                      JOINT NOTICE OF SETTLEMENT
